

113 SRES 600 IS: To limit certain uses of the filibuster in the Senate to improve the legislative process. 
U.S. Senate
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 600IN THE SENATE OF THE UNITED STATESDecember 12, 2014Mr. Udall of New Mexico (for himself and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONTo limit certain uses of the filibuster in the Senate to improve the legislative process. 1.Motions to proceedParagraph 1 of rule XXII of the Standing Rules of the Senate is amended by inserting at the end the
			 following new paragraph:Other than a motion made during the first 2 hours of a new legislative day as described in
			 paragraph 2 of rule VIII, consideration of a motion to proceed to the
			 consideration of any debatable matter, including debate on any debatable
			 motion or appeal in connection therewith, shall be limited to not more
			 than 2 hours, to be equally divided between, and controlled by, the
			 Majority Leader and the Minority Leader or their designees. This paragraph
			 shall not apply to motions considered nondebatable by the Senate pursuant
			 to rule or precedent..2. Extended debateParagraph 2 of rule XXII of the Standing Rules of the Senate is amended by striking the second
			 undesignated paragraph and inserting the following:Is it the sense of the Senate that the debate shall be brought to a close? And if that question
			 shall be decided in the affirmative by three-fifths of the Senators duly
			 chosen and sworn, except on a measure or motion to amend the Senate rules,
			 in which case the necessary affirmative vote shall be two-thirds of the
			 Senators voting, a quorum being present, then cloture has been invoked.If that question is on disposition of a bill or joint resolution, a resolution or concurrent
			 resolution, a substitute amendment for a bill or resolution, a motion with
			 respect to amendments between the Houses, a conference report, or advice
			 and consent to a nomination or treaty, and if such question shall be
			 decided in the affirmative by a majority of Senators voting, a quorum
			 being present, but less than three-fifths of the Senators duly chosen and
			 sworn (or less than two-thirds of the Senators voting, a quorum being
			 present, in the case of a measure or motion to amend the Senate rules),
			 then it shall be in order for the Majority Leader (or his or her designee)
			 to initiate a period of extended debate upon the measure, motion, or other
			 matter pending before the Senate, or the unfinished business, in relation
			 to which the motion to close debate was offered, in which case the period
			 of extended debate shall begin one hour later.During a period of extended debate, such measure, motion, or other matter pending before the
			 Senate, or the unfinished business, shall be the unfinished business to
			 the exclusion of all other business, except on action or motion by the
			 Majority Leader (or his or her designee).During a period of extended debate it shall not be in order for a Senator other than the Majority
			 Leader (or his or her designee) to raise a question as to the presence of
			 a quorum, except immediately prior to a vote or when it has been more than
			 forty-eight hours since a quorum was demonstrated. If upon a roll call it
			 shall be ascertained that a quorum is not present, then the Senate shall
			 adjourn to a time previously decided by order of the Senate or, if no such
			 time has been established, then to a time certain determined by the
			 Majority Leader, after consultation with the Minority Leader.During a period of extended debate a motion to adjourn or recess shall not be in order, unless made
			 by the Majority Leader (or his or her designee) or if the absence of a
			 quorum has been demonstrated. Notwithstanding paragraph 1 of rule XIX,
			 there shall be no limit to the number of times a Senator may speak upon
			 any question during a period of extended debate.If, during the course of extended debate, the Presiding Officer puts any question to a vote, the
			 Majority Leader (or his or her designee) may postpone any such vote, which
			 shall occur at a time determined by the Majority Leader, after
			 consultation with the Minority Leader, but not later than the time at
			 which a quorum is next demonstrated.If at any time during a period of extended debate no Senator seeks recognition, then the Presiding
			 Officer shall inquire as to whether any Senator seeks recognition. If no
			 Senator seeks recognition, then the Presiding Officer shall again put the
			 question as to bringing debate to a close (and the Majority Leader or his
			 or her designee may postpone such vote in accordance with the preceding
			 paragraph), which shall be decided without further debate or intervening
			 motion. If that question shall be decided in the affirmative by a majority
			 of Senators voting, a quorum being present, then cloture has been invoked
			 and the period of extended debate has ended. If that question shall be
			 decided in the negative by a majority of Senators voting, a quorum being
			 present, then the period of extended debate has ended.If cloture is invoked, then the measure, motion, other matter pending before the Senate, or the
			 unfinished business, in relation to which the motion to close debate was
			 offered, shall remain the unfinished business to the exclusion of all
			 other business until disposed of..3.Post-cloture debate on nominationsParagraph 2 of rule XXII of the Standing Rules of the Senate is amended by striking After no more than thirty hours of consideration of the measure, motion, or other matter on which
			 cloture has been invoked, the Senate shall proceed, without any further
			 debate on any question, to vote on in the fourth undesignated paragraph and inserting After no more than 30 hours of consideration of the measure, motion, or other matter on which
			 cloture has been invoked, except on the question of advice and consent to
			 a nomination other than a nomination to a position as Justice of the
			 Supreme Court in which case consideration shall be limited to 2 hours, the
			 Senate shall proceed, without any further debate on any question, to vote
			 on.4.Conference motionsRule XXVIII of the Standing Rules of the Senate is amended by—(1)redesignating paragraphs 1 through 9 as paragraphs 2 through 10, respectively;(2)redesignating any reference to paragraphs 1 through 9 as paragraphs 2 through 10, respectively; and(3)inserting before paragraph 2, as redesignated, the following:1.A nondivisible motion to disagree to a House amendment or insist upon a Senate amendment, to
			 request a committee of conference with the House or to agree to a request
			 by the House for a committee of conference, and to authorize the Presiding
			 Officer to appoint conferees (or to appoint conferees), is in order and
			 consideration of such a motion, including consideration of any debatable
			 motion or appeal in connection therewith, shall be limited to not more
			 than 2 hours..5.Right to offer
			 amendmentsParagraph 2 of rule
			 XXII of the Standing Rules of the Senate is amended by inserting at the
			 end the
			 following:
			
				After debate
				has concluded under this paragraph but prior to final disposition
			 of the
				pending matter, the Majority Leader and the Minority Leader may
			 each offer not
				to exceed 3 amendments identified as leadership amendments if they
			 have been
				timely filed under this paragraph and are germane to the matter
			 being amended.
				Debate on a leadership amendment shall be limited to 1 hour equally
			 divided. A
				leadership amendment may not be
				divided..